Cite as 2017 Ark. 130


                    SUPREME COURT OF ARKANSAS.
                                       No.   CV-16-1060


                                                 Opinion Delivered April   13, 2017
KHALID RYAHIM ALEXANDER
                   APPELLANT
                                                 PRO SE MOTIONS OBJECTING TO
V.                                               SCHEDULING ORDER AND FOR
                                                 RELIEF FROM JUDGMENT
WENDY KELLEY, DIRECTOR                           [JEFFERSON COUNTY CIRCUIT
ARKANSAS DEPARTMENT OF                           COURT, NO. 35CV-16-488]
CORRECTION
                     APPELLEE HONORABLE, JODI RAINES
                              DENNIS, JUDGE

                                                 APPEAL DISMISSED; MOTIONS
                                                 MOOT.


                                       PER CURIAM

         Appellant Khalid Ryahim Alexander, who is also known as Charles Alexander, filed

 a pro se petition for a writ of habeas corpus pursuant to Arkansas Code Annotated sections

 16-112-101 to -123 (Repl. 2016) in the county where he is incarcerated. The petition was

 denied by the circuit court. Alexander lodged this appeal and subsequently filed two

 motions.    The first motion objects to the scheduling order assigning a due date for

 Alexander’s brief, and the second motion appears to seek permission to file a noncompliant

 brief and to have his brief duplicated at public expense.

         An appeal from an order that denied a petition for postconviction relief will not be

 permitted to go forward where it is clear that the appellant could not prevail. Crawford v.

 Cashion, 2010 Ark. 124, at 2, 361 S.W.3d 268, 270 (per curiam). Because it is clear that

 Alexander cannot prevail on appeal, we dismiss the appeal, and his motions are therefore

 moot.
                                   Cite as 2017 Ark. 130

       Alexander was convicted by a jury of first-degree murder in the shooting death of

Marquis Brown, and he was sentenced as a habitual offender to life in prison without the

possibility of parole. This court affirmed. Alexander v. State, 335 Ark. 131, 983 S.W.2d 110

(1998).

       Thereafter, Alexander filed multiple pro se petitions for postconviction relief,

including a pro se petition for a writ of habeas corpus filed in 2004, which was the first of

three pro se habeas petitions filed prior to the one filed in the matter at hand. We affirmed

the circuit court’s denial of the first petition. Alexander/Ryahim v. Norris, CV-04-1303 (Ark.

June 25, 2005) (unpublished per curiam). In his fourth pro se petition for a writ of habeas

corpus, Alexander asked the circuit court to reconsider allegations set forth in his 2004 pro

se petition in light of a recent United States Supreme Court decision—Montgomery v.

Louisiana, __ U.S. __, 136 S. Ct. 718 (2016).1 Alexander also maintained that he was

entitled to reconsideration of claims raised in his 2004 habeas petition based on the discovery

of new evidence.

       Alexander attached to his habeas petition numerous handwritten pages that purport

to be affidavits in support of his petition. The facts and grounds alleged in these affidavits

are largely indecipherable and reference, among other things, $15 million, parole hearings,

Federal Admiralty Law, domestic and diplomatic partnerships, and Washington D.C.




       1 In Montgomery, the United States Supreme Court held that the rule it had announced
in Miller v. Alabama, 567 U.S. 460 (2012), which prohibited the mandatory imposition of
life without parole on juvenile offenders under the age of eighteen, was substantive and
should be applied retroactively. ___U.S. at __, 136 S. Ct. at 736.

                                               2
                                    Cite as 2017 Ark. 130

extradition hearings. One of these affidavits purports to describe the discovery of new

evidence pertaining to an alleged bench warrant that had formed the basis of a claim for

relief asserted in Alexander’s 2004 petition for a writ of habeas corpus. Alexander contended

in his 2004 petition that the trial court lacked jurisdiction to enter a verdict convicting him

of first-degree murder because he had previously been indicted for second-degree murder

on a bench warrant that had been allegedly filed under a separate case number (40CR-97-

1299), rather than the case number under which he had been charged, tried, and convicted

(40CR-97-1450). We rejected this claim and found that any alleged prior filing of a felony

information or bench warrant under a separate case number did not invalidate the properly

filed information, or the judgment-and-commitment order entered in the case at issue.

Alexander/Ryahim, CV-04-1303, at 2.           Alexander’s confusing account of the events

surrounding the alleged discovery of new evidence did not provide sufficient grounds for

reconsideration of the claim.

       Alexander also submitted with his petition copies of partial trial transcripts; a copy of

the decision in Montgomery, __ U.S. __, 136 S. Ct. 718; a copy of a legislative act entitled

“Arkansas Rehabilitation Act for Incarcerated Individuals;” and copies of documents related

to grievances filed by Alexander with the Arkansas Department of Correction. The circuit

court noted that the hundreds of documents submitted by Alexander in support of his

petition were “difficult to read,” and it denied relief because Alexander’s allegations and the

attached documents did not raise sufficient grounds or offer any evidence to establish

probable cause that he is being held illegally, that the trial court lacked jurisdiction, or that

the commitment is invalid on its face.

                                                3
                                    Cite as 2017 Ark. 130

       A circuit court’s denial of habeas relief will not be reversed unless the court’s findings

are clearly erroneous. Gardner v. Hobbs, 2014 Ark. 346, at 2, 439 S.W.3d 663, 665 (per

curiam). A finding is clearly erroneous when, although there is evidence to support it, the

appellate court, after reviewing the entire evidence, is left with the definite and firm

conviction that a mistake has been committed. Id. Under our habeas statute, a petitioner

must plead either the facial invalidity of the order of conviction or the lack of jurisdiction

by the trial court and must additionally make a showing either by affidavit or other evidence

of probable cause to believe that he is being illegally detained. Id. at 3, 439 S.W.3d at 665–

66. In habeas proceedings, the court’s inquiry into the validity of the judgment is limited

to the face of the commitment order. Id.

       The only allegation contained in Alexander’s petition that was comprehensible and

relevant as grounds for habeas relief was his allegation that the holding in Montgomery, ___

U.S. at ___, 136 S. Ct. 718, had rendered his life sentence invalid. That decision of the

United States Supreme Court addressed sentencing juveniles who were under the age of

eighteen when the crime was committed.              Id. at 732–33.   Alexander’s judgment of

conviction demonstrated that Alexander was born on October 6, 1978, and was eighteen

on January 9, 1997, when he committed the crime for which he was sentenced to life

imprisonment. Moreover, Alexander had been convicted of first-degree murder, not capital

murder, and his sentence was not mandatorily imposed. See Miller, 567 U.S. at ___, 132

S.Ct. at 2469 (explaining that the Court was not foreclosing the imposition of a life sentence

for juvenile offenders, but that mandatorily imposed life sentences were prohibited as a

violation of the Eighth Amendment of United States Constitution).

                                                4
                                   Cite as 2017 Ark. 130

       As stated, the allegations set out in Alexander’s handwritten affidavits were

incomprehensible, or, at best, conclusory, and the documents attached to his petition were

irrelevant in habeas proceedings. Alexander did not provide sufficient allegations, evidence,

or authority to demonstrate that the judgment of conviction or the sentence is facially invalid

or that the trial court lacked subject-matter jurisdiction. Arguments and allegations that are

incomprehensible and are lacking in authority or convincing argument will not be

considered by this court. Satterlee v. State, 289 Ark. 450, 451, 711 S.W.2d 827, 828 (1986).

This court will not research or develop the argument for an appellant. Gardner v. Hobbs,

2015 Ark. 410, at 3–4 (per curiam). The circuit court did not clearly err when it determined

that Alexander had failed to state grounds demonstrating probable cause that he is being

illegally detained.

       Appeal dismissed; motions moot.




                                               5